Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 10, line 7, “conductive foil” changes to “conductive foil;”.
Allowable Subject Matter
2.	Claims 1-17 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A method of creating an internal current return network in an aircraft, the method comprising: applying a first wide planar layer of electrically conductive foil over a first interior surface of the aircraft adjacent data and signal wires and near a front portion of the aircraft; applying a second wide planar layer of electrically conductive foil over a second interior surface of the aircraft adjacent data and signal wires and near a rear portion of the aircraft; and electrically connecting the first wide planar layer of electrically conductive foil with the
second wide planar layer of electrically conductive foil to establish the internal current return network in an electrically continuous manner between the front portion of the aircraft and the rear portion of the aircraft as recited in claim 1.
A method of creating an internal current return network in an aircraft, the method comprising: applying a first wide planar layer of electrically conductive foil having a surface area of at least 2m^2 over a first interior surface of the aircraft adjacent data and signal wires and near a nose portion of the aircraft; applying a layer of insulative material over the first wide planar layer of electrically conductive foil; applying a second wide planar layer of electrically conductive foil having a surface area of at least 2m^2 over a second interior surface of the aircraft adjacent data and signal wires and near a tail portion of the aircraft; applying a layer of insulative material over the second wide planar layer of electrically conductive foil; and electrically connecting the first wide planar layer of electrically conductive foil with the second wide planar layer of electrically conductive foil to create the internal current return network electrically continuously between the nose portion of the aircraft and the tail portion of the aircraft as recited in claim 10.
An internal current return network in an aircraft having a fuselage formed at least partially of composite materials, the fuselage having composite panels attached to frames and stringers, the aircraft further having data and signal wires connected to interior surfaces of the fuselage, the internal current return network comprising: a first wide planar layer of electrically conductive foil placed over a first interior surface of the fuselage near a front portion of the aircraft, the first wide planar layer of electrically conductive foil covering interior surfaces of some of the panels, the frames, and the stringers and placed adjacent or underneath the data and signal wires; a second wide planar layer of electrically conductive foil placed over a second interior surface of the fuselage near a rear portion of the aircraft, the second wide planar layer of electrically conductive foil covering interior surfaces of some of the panels, the frames, and the stringers and placed adjacent or underneath the data and signal wires; and an interconnecting layer of electrically conductive foil that connects the first wide planar layer of electrically conductive foil with the second wide planar layer of electrically conductive foil to create the internal current return network electrically continuously between the front portion of the aircraft and the rear portion of the aircraft as recited in claim 17.
Claims 2-9, 11-16 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Matsen et al (USPN 2013/0034705) discloses an internal current return network (146) in an aircraft (10)  having a fuselage (12) formed at least partially of composite materials (106), the internal current return network comprising: a first wide planar layer of electrically conductive foil (146), and a second wide planar layer of electrically conductive foil (second foil 146) (see figure 5). However, Matsen does not disclose the aforementioned claimed limitations of claims 1, 10, and 17.
Van Deventer  (USPN 2013/0099772) discloses an internal current return network (102) in an aircraft (100), wherein the internal current return network is formed between a nose and a tail of the aircraft (see figure 1). However, Van Deventer does not disclose the aforementioned claimed limitations of claims 1, 10, and 17.
Therefore, prior art of record neither anticipates not render obvious of the instant application claimed invention either taken alone or in combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836